 IPORTLAND STEREOTYPERS' ETC., NO. 4815APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT refuse to recognize Roofers Local 36, United Slate, Tile andComposition Roofers, Damp and Waterproof Workers Association as the repre-sentative of our roofing employees.WE WILL honor and sign the contract executed between roofing Contractors'Association of Southern California, Inc. and Roofers Local 36, United Slate,Tile and Composition Roofers, Damp and Waterproof Workers Association forthe period August 15, 1963, through August 15, 1967, covering a unit of allroofers employed by members of said Association.WE WILL make whole the appropriate sources for any unpaid fringe benefitsprovided in the above contract.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form labororganizations, to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,and to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment.JOSEPH T. STRONG D/B/A STRONG ROOFING & INSULATING CO.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 849South Broadway, Los Angeles, California, Telephone No. 688-5204, if they haveany question concerning this notice or compliance with its provisions.Portland Stereotypers'and Electrotypers'Union No. 48 and In-ternational Stereotypers'and Electrotypers'Union of NorthAmerica,AFL-CIOandJournal Publishing Co. and OregonianPublishingCo.Case No. 36-CB-244.April 20,1965SUPPLEMENTAL DECISION AND ORDEROn October 18, 1960, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had violated Section 8(b) (1) (B), (2), and (3) of theNational Labor Relations Act, as amended, by adamantly insistingupon, during bargaining negotiations and then striking for, certainterms and conditions in a new collective-bargaining agreement.Herecommended that Respondents cease and desist therefrom, and takecertain affirmative action, as set forth in the Intermediate Report.Thereafter, the Respondents, the Charging Parties, and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.152 NLRB No. 5. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 25, 1962, the National Labor Relations Board' issued itsDecision and Order 2 which in part affirmed and in part reversed theTrialExaminer's findings.Specifically, theBoard found, inaccord with the Trial Examiner, that Respondents violated Section8(b) (1) (B) and (3) of the Act by insisting upon and strikingfor aclause requiring that the foremen, who were involved in thegrievance process, be members of the Union.The Board did not, how-ever, adopt the Trial Examiner's findings that Respondents violatedSection 8 (b) (2) and (3) of the Act by insisting upon and striking forcertain clauses which, taken together, would constitute an illegal closedshop, or by further insisting after the strike had begun, upon pro-visions that all employees who respected Respondents' picket line berehired and that all contracts signed by the employers with all em-ployee representatives have the same expiration date.On June 26, 1962, the Charging Parties filed a petition for reviewof the Board's Order in the United States Court of Appeals for theNinth Circuit.On motion by the Charging Parties, the courtremanded this case to the Board on February 8, 1963 ". . . for thepurpose of entertaining an offer in evidence of an article by JamesA. Thompson, published in the International Stereotypers' and Elec-trotypers'Union Journal, December 1962, for the receipt of suchfurther evidence as the [Board] may desire, and for such other pro-ceedings as may be ordered by the [Board]. . . ."On June 10, 1963, the Board issued its order reopening record andremanding proceeding to Regional Director for further hearing.Pursuant to this order the article by James A. Thompson, publishedin the International Stereotypers' and Electrotypers' Journal of De-cember 1962, was received into evidence and made a part of the record,and a further hearing was directed before Trial Examiner Martin S.Bennett to permit the introduction of such further evidence as theparties might desire to produce, in view of the evidence now offered.A hearing was held on June 25, 1963. On September 20, 1963, theTrial Examiner issued his Supplemental Decision in which, basedupon the new evidence, be reaffirmed his original findings that Re-spondents had violated Section 8(b) (1) (B), (2), and (3) of theAct, and recommended that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached SupplementalDecision.Thereafter, the Respondents filed exceptions to the Sup-plemental Decision and a supporting brief.The Charging Partiesalso filed briefs in support of the Supplemental Decision and in an-swer to Respondents' exceptions.iMemberRodgers dissentingand Member Leedom not participating.s 137 NLRB 782. PORTLAND STEREOTYPERS' ETC., NO. 4817The Board has revieived the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mentalDecision, the exceptions and briefs, and the entire record ofthe reopened hearing, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to the extent that theyare consistent with the following.At the reopened hearing, the only evidence introduced was theaforementioned article by James A. Thompson which the ChargingParties contended demonstrates that, during the collective-bargainingnegotiations in 1959, Respondents insisted upon, and subsequentlystruck for, contract proposals that would establish an illegal closedshop in violation of Section 8 (b) (2) and (3) of the Act. On the basisof this evidence, the Charging Parties' request that the Board over-rule its prior finding that Respondents were motivated by economicconsiderations in seeking and ultimately striking for these clauses.The article, published in the December 1962 issue of the Inter-national Stereotypers' and Electrotypers' Union Journal, is set forthin relevant part in the Trial Examiner's Supplemental Decision.Under the caption "Strike Town, U.S.A.," it purports to explain whatcaused the Portland strike.According to the article, "the PortlandStrike was not an economic strike . . . [it] was caused because themembers were UPHOLDING THE INTERNATIONAL LAWSON WORKING CONDITIONS . . . . [I] f it were not for certainprovisions of working conditions, there would have been no strike.To put it another way, there would have been no strike if certain work-ing conditions had not been demanded." There is no definition orelaboration in the article as to the specific working conditions referredto repeatedly as "working conditions" and juxtaposed with the term"economic strike."The article does conclude with a comment that thestrike was in its fourth year of a battle to "maintain a union shop inPortland" and with a plea for financial assistance.Thompson, the writer of the article, is chapel chairman of the Jour-nal, and a member of the Local's executive committee, its official strikecommittee, and the negotiating committee.He attended all thenegotiating meetings.The Trial Examiner found that the Thompson article was an admis-sion fully consistent with his original findings that the strike had been"for the purpose of obtaining a contract embodying within its fourcorners anelaborate closed shop hiring system," and inconsistent withour view "thatillegalconditions of employment were not a factor incausing thestrike.".This conclusion of theTrial Examiner as to the789-730-66-vol. 152-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDarticle's significance was reachedwithout consideration of theBoard'soriginalDecisiondisposing of the issues in this case.Such con-siderationis required to determine the relevance and weight of thearticle.We conclude for the reasons set forth below that the articleis of limited significance and does not require revising the findings wehave alreadymadein this case.As we foundearlier, in the course of the 1959 negotiationsfor a newcollective-bargaining contract : "It rapidly developed that the principalissuesbetween the parties were : (1) whether the foreman of the stereo-type department could be required to be a union member; (2) the ex-tent to which the bylaws and constitutions of the Respondents were tobe incorporated in any new contract; (3) the manning of equipment,and (4) the right to substitute." The Trial Examiner originally found,and reiterated in his Supplemental Decision, that Respondents' posi-tion on these four issues constituted, individually and collectively, anattempt to maintain closed shop conditions of employment in viola-tion of the Act. In making this finding, the Trial Examiner reliedon certain provisions in Respondents' constitutions and bylaws, whichRespondents allegedly sought to include in the contract.The Boardfound, however, relying upon the Supreme Court's decision in theNews Syndicatecase,' issued subsequent to the Trial Examiner's Deci-sion, that Respondents' proposal called for inclusion in the contractonly of those provisions of the constitutions and bylaws which werelawful.The Board further concluded that the proposal requiringunion membership for foremen did not have as its targetan unlawfulcondition of employment proscribed by Section 8(a) (3), because itwas coupled with a willingness to exempt foremen from union discipli-nary action for carrying out the orders of the publishers; 4 that themanning issue was an economic one althougha unionbylaw fixed thenumber of employees who were to operate certain machines; and thatRespondents were not insisting on the continuance of the past practiceof hiring only union members as substitutes.With this as background, we turn to the relevance of the Thompsonarticle.The article is general in its terms. It nowhere states exactlywhat the strikers were seeking to obtain.Thompson asserted that thestrike "was not a greedy strike for an unreasonable demand." It wasSN L R B. v. News Syndicate Company.Inc., et al,365 U.S. 695.For the reasons setforth in our prior Decision, we do not adopt the Trial Examiner's comments in his Sup-plemental Decision regarding the validity of savings clauses under theNews SyndicatedecisionThe Trial Examiner again concluded that the savings clause in the instant casehas no force or effect.This,in our view,violates not only the spirit but also the languageof that Decision.*The Board did find, however,that Respondents'insistence that foremen who handledgrievances be members of the Union was a violation of Section 8(b) (1) (B)and (3). PORTLAND STEREOTYPERS' ETC., NO. 4819not an "economic strike." Thompson was not a lawyer and he was notwriting for an audience of labor lawyers. It is likely that "economic"here meant nothing more than "monetary." The strike was to upholdthe "International laws on working conditions."But these are notnecessarily unlawful.Some union constitutional or bylaw provisions,for example, fixing the number of employees to man given machines,may lawfully be incorporated in collective-bargaining contracts asworking conditions and may lawfully be insisted upon as a conditionto entering into a bargaining contract.' Finally, the article refers tothe battle to "maintain a union shop in Portland." Insistence upona union shop is lawful.The term is not synonymous with closedshop.'The sum of it is that the Thompson article speaks in terms ofambiguous generalities.' It casts no light upon, and certainly does notundermine, the specific findings of the Board that the Union's con-tract proposals called for inclusion in the contract only of lawfulbylaw and constitutional provisions, and that the proposals relatingto membership of foremen in the Union, the manning of equipment,and the right to substitute, were also lawful.Therefore, based upon our original Decision and Order (137 NLRB782), we adhere to our original Order.MEMBERJENKINS took no part in the consideration of the aboveSupplemental Decision and Order.s Armored Car Chauffeurs and Guards Local Union No 820, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America(United States TruckingCorporation),145 NLRB 225,229, and cases cited therein6In our original Decision, we found that a union shop,in fact,became an issue,and oneof the overriding issues, between the parties as the strike continued.The issue aroseafter the strike began because the publishers, having replaced strikers, became reluctant togrant any form of union security.Account should also be taken of the fact that since the article is an appeal by a localofficial to a national audience for money to help the strikers, the article not unexpectedlystresses,perhaps to the point of exaggeration,the national features of the issues involvedin the Portland strike.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENTOF THE CASEThe original Board Decision and Order in this matter issued June 25, 1962, andisreportedat 137 NLRB782.On June 26, the Charging Parties filed a peti-tion for review in theCourtof Appeals for the Ninth Circuit.On motion by theCharging Parties, the court remanded the case to the Board on February 8, 1963,with a modified order of remand,issuing on May 6,1963, and stating as follows:The case is remanded to the National Labor Relations Board for the purposeof entertaining an offer in evidence of an article by James A. Thompson,published in the International Stereotypers'and Electrotypers'Union Journal,December 1962, for the receipt of such further evidence as the respondent maydesire, and for such other proceedings as may be ordered by the respondent. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis Court retains jurisdiction of the case, and upon conclusion of the above-ordered proceedings each party shall have the right to file whatever amendedpleadings and papers it may think advisable or appropriate.'On June 10, 1963, the Board issued its order reopening record and remandingproceeding to Regional Director for further hearing.Therein, it received in evidencesaid article by Thompson and directed that a further hearing be conducted beforeTrial Examiner Martin S. Bennett, the original Trial Examiner in the case; thatsuch further evidence as the parties might desire be received; and that a Supple-mental Decision be prepared with findings of fact, conclusions of law, and recom-mendations upon the evidence received.A hearing was accordingly held at Portland, Oregon, on June 25, 1963, and allparties were represented.Upon such record, upon a consideration of the evidencereceived pursuant to the Board Order, and upon a reevaluation of the issues beforeme, I hereby make the following:FINDINGS OF FACTInitially, I construe the remand as directing me to reevaluate and reappraise theissues raised in the complaint, including those dismissed by the Board, in the lightof this newly developed evidence.A contrary view would render meaningless andnugatory the Board's Order that I make "recommendations upon the evidencereceived .(1) Turning to the Thompson article, the Charging Parties urge that it constitutesan admission that the strike was one for illegal closed-shop working conditions andnot an economic strike, contrary to Respondents' claim that the article merely reflectsthe personal opinion of Thompson.2Thompson's active role in the negotiations is set forth in the original Decision.Suffice it to say, as the reopened hearing discloses, that Thompson is a member ofthe Local's executive board; the Union's official scribe; chapel chairman of theJournal; and a member of the negotiating committee who attended every negotiatingmeeting.Manifestly, Thompson is strongly qualified and competent to make an admissionbinding upon Respondents. I would assume that the Board would find a state-ment by an assistant industrial relations director of a company concerning bargainingnegotiations in which he participated to constitute an admission concerning his em-ployer's position and directly relevant to an evaluation of a Section 8(a)(5) refusal-to-bargain case.Applying the same single standard here, I find that Thompsonsimilarlymay bind Respondents. Indeed, the Board in its original Decision didnot question Thompson's representative role in the negotiations.Moreover, in similar fashion, he had previously written articles in relation to thestrike and at no time did any union officials repudiate or challenge his authorityto make same or to write the instant articleThe fact that Thompson did not clearthis article with any union official is of little weight, in terms of the law of evidence,for Thompson was writing specifically in terms of his own representative role in thenegotiations, an area in which he was singularly qualified and presumptively au-thorized to speak(2)This presents for consideration the content of the Thompson article. It waswritten by him alone and was submitted for publication in the December 1962 issueof the International Stereotypers' and Electrotypers' Union Journal, a monthly pub-lication.It is captioned "Strike Town, U.S.A. by James A. Thomson [sic], Port-land,Oregon, Local No. 48," and is 1'h pages long.As Thompson testified,the article is based on the facts as I interpret them."The first page is devotedto a not directly related matter, namely, the extent to which strikes should be under-taken and supported.The article then goes on to state as follows:If,however, we want people to support union conditions and union laws andunion shops, then we better take another look at what is being condoned asgood union principles.Strikes occur under varying conditions andfor reasons'The original order of remand was modified only to the extent of providing for reten-tion of jurisdiction by the court. It would seem that Respondent Unions had also fileda petition for review on June 26, 1962, in the Court of Appeals for the District of Colum-bia, but had been beaten to the punch as it were, by some hours.Cf.N.L.R.B.v.Kohler^Co.,47 LRRDI 2609, and KohlerCo. v. N.L.R B., 47LRRDI 2662 (CA. 7), decided Novem-ber 23, 1960, and January 18, 1961, respectively21 originally found that Respondents struck for such unlawful objectives and that thestrike was not essentially economic in nature, but the Boardheldotherwise. PORTLAND STEREOTYPERS'ETC., NO. 4821unknown to me there are those who chose to forget what instigated the Port-land strike.Itwas not a greedy strike for an unreasonable demand, it wasnot for selfish gains of the Portland members alone,if these were the issues,and a strike was called,and unresolved because of unreasonable demands, thenitwould be a case of poor judgment on the part of the members and the mem-bers would have to suffer the consequences resulting from that poor judgment.The Portland Strikewasnot an economic strike.As the International Officersknow, as everyex-officio delegate to all International Conventions since 1959knows, as do every member who reads the Journal know, that the PortlandStrikewas caused because the members were UPHOLDING THE INTER-NATIONAL LAWS ON WORKING CONDITIONS.Iwon't elaborate fur-ther at this time.The laws are International Laws, if strikes are forced onlocals because of an insistence of upholding these working conditions,then itis the responsibility of the International Union and its representatives to sup-port this stand indefinitely.All know the outcome of strikes are a grave gam-ble.Ifbecause of implied instructions that leave the members under theimpression that to accept a condition into a contract would be contrary tocertain interests then the parties making the implications have no contraryrebuttal to unlimited support of the parties who are sufferers of the decision.One thing that is not remembered by a few, is that,if it were not for certainprovisions of working conditions,there would have been no strike.To putitanotherway,there would have been no strike if certain working conditionshad not been demanded.[Emphasis supplied.]The article concludes with a comment that the strike was in its fourth year of abattle to"maintain a union shop in Portland"and with a plea for financial assist-ance.3[Emphasis supplied ]Manifestly,the admission in the article by Thompson is fully consistent with thefindings originally made by the Trial Examiner concerning the purposes of thestrike and is contrary to the finding of the Board that"the Trial Examiner didnot sufficiently consider what may have been the causes of the strike.As Respond-ents argue,therewere great differences between the parties on purely economicissues .."4Consistent with my original findings, as now buttressed by theThompson admission,I again find, as the General Counsel originally alleged, andthe supplemented record divulges no abandonment of this claim,that the strike wasfor the purpose of obtaining a contract embodying within its four corners an elaborateclosed-shop hiring system, as specified in chapter and verse in the original Decisionand that a preponderance of the evidence supports the original findings made herein.5(3)As the Board noted,the Supreme Court of the United States issued its decisioninN.L.R.B.v.NewsSyndicate Company, Inc., and New York Mailers'Union No. 6,International Typographical Union, AFL-CIO,365 U.S.695, subsequentto the is-suance of the original Trial Examiner'sDecision herein.The Trial Examineroriginally found that a so-called savings clause of the type involved in theNewsSyndicatecase, then a decision of the Court of Appeals for the Second Circuit, wasnot a defense.Hence, on that posture, it was superfluous to evaluate on its face thepurported savings clause in the instant contract demanded by Respondents and I didnot do so.Itwill be helpful to restate certain relevant facts at this point. InNews Syndicate,the proposed contract containedno illegal language on its faceand the labor organ-ization sought toincorporate by referenceits general laws.The Supreme Court heldthat an expressed condition that only those laws "not in conflict with this contract orwith federal or state Law"were to be incorporated,was notper seunlawful.A brief consideration of the instant contract proposal for which Respondent struckwill suffice to demonstrate that this purported savings clause is intrinsically and in-3The prime issue in this case is not whether a union shop was sought, but rather whetherRespondents struck for closed-shop working conditions.4137 NLRB 783 at 786.But note prior language by the Board,on pp 783-784,that " . . the principal issues between the parties were-(1)whether the foreman of thestereotype department could be required to be a union member;(2) the extent to whichthe bylaws and constitutions of the Respendents were to be incorporated in any newcontract;(3) the manning of the equipment,and (4)the right to substitute"[Emphasissupplied I6As noted,there is no evidence that Respondents have ever disavowed or repudiated thestatements made by Thompson in this or in his earlier articles relating to the strike, al-though the precise content of the latter is not disclosedI find that they have not. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDherently of a totally different nature and purport.In the first place, Respondentsdemanded that certain specified provisions of the constitution,general laws and locallawsbe specifically incorporated in the body of the contract.These clauses,for thereasons set forth in the original Trial Examiner'sDecision,"establish an elaborateclosed shop hiring system."In theNews Syndicatecase, there was a conditionprecedent,as it were,that unlawful language was not to be incorporated.This is a farcry from the present case where the unlawful language was to be incorporated inits entirety,ifRespondents had their way, in the very body or the four corners of thecontract.Secondly, the only condition here was in the nature of acondition subsequent,if itmay be so termed,that "The language and meaning of these sections are not to bechanged in any way other than to bring them into conformity with the intent of theLabor Laws of the United States of America." Stated otherwise,the illegal languagewas to be set forth on the face of the contract if Respondents had theirway.Thecontent of the contract was not to be changed except if and when a party to thecontract persuaded the other party to change of the language to conform with "theintent of the Labor Laws of the United States of America." I determine it unneces-sary and entirely speculative to decide at this point the precise meaning of "intent"or whose construction of "intent"was envisaged by Respondent Unions.To sum up,by no stretch of the imagination is this a savings clause within the mean-ing of theNews Syndicatecase.Respondents flatly wantedeverythingspecified onthe face of their written demand to be included within the four corners of the con-tract, inhaec verba, without exception or reservation.And, as previously found, Re-spondents struck for this objective.Thus, they unquestionably struck for a patentlyunlawful contract, which was subject to future change under vague conditions notspecified therein and not permitting of a precise resolution herein. SeeN.L R.B. v.United Brotherhood of Carpenters and Joiners of America(The RefineryEngineeringCo.) 321F. 2d 126(C.A. 9).The Board pointed out in its original Decision in this case that, consistent with thedecision of the SupremeCourtinNew Syndicate,"savings clauses are to be giventheir face value."Giving the purported savings clause in this case its "face value,"I find that it does not constitute a savings clause and that in no way was it intendedor designed to prevent inclusion within the four corners of the contract the languagesought by Respondents which has been previously found, in the original TrialExaminer'sDecision,to be unlawful in various specified respects.I find for the foregoing reasons, as well as the reasons previously stated in theoriginal Trial Examiner'sDecision,that, in the respects there and here enumerated,Respondents have engaged in unfair labor practices within the meaning of Section8(b) (1)(B), (2), and(3) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW 61.Portland Stereotypers'and Electrotypers'Union No. 48 and InternationalStereotypers'and Electrotypers'Union of North America,AFL-CIO,are labororganizations within the meaning of Section 2 (5) of the Act.2.Oregonian Publishing Co. and Journal Publishing Co. are employers within themeaning of Section 2(2) of the Act.3.All employees of the stereotype departments of Oregonian Publishing Co. andJournal Publishing Co., excluding foremen and supervisors, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.Portland Stereotypers'and Electrotypers'Union No. 48 and InternationalStereotypers'and Electrotypers'Union of North America,AFL-CIO,at all timesmaterial herein,have been and now are the exclusive representatives of the employeesin the aforesaid appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing to bargain collectively in good faith with Oregonian Publishing Co.and Journal Publishing Co., Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b)(3) of the Act.6While these appear in the original Decision, they are repeated here for convenience.The Recommended Order appearing below, as is Board practice,does not appear in theprinted volume of Decisions and Orders. PORTLAND STEREOTYPERS' ETC., NO. 48236.By demanding contract clauses and by engaging in a strike for same, in order tocause or attempt to cause Oregonian Publishing Co. and Journal Publishing Co. todiscriminate against employees in violation of Section 8(a)(3) of the Act, Re-spondents have engaged in unfair labor practices within the meaning of Section8(b)(2) of the Act.7.By demanding contract clauses and by engaging in a strike for same to forceOregonian Publishing Co. and Journal Publishing Co. to hire only foremen who areunion members, Respondents have restrained and coerced said employers in the selec-tion of representatives for the adjustment of grievances, thereby engaging in unfairlabor practices within the meaning of Section 8(b) (1) (B) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, I herebyrecommend that Respondents, Portland Stereotypers' and Electrotypers' Union No. 48and International Stereotypers' and Electrotypers' Union of North America, AFL-CIO, their officers, agent, and representatives, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Oregonian Publishing Co. and JournalPublishing Co. in behalf of the employees in the above appropriate unit by demandingand striking for (1) contract clauses requiring foremen to be union members coveredby the contract, (2) acceptance of Respondents' manning and substitute laws, and (3)acceptance of Respondents' constitutions and laws, so long as Respondents are therepresentatives of the employees in said unit.?(b)Demanding contract clauses or engaging in a strike for the purpose of forc-ing Oregonian Publishing Co. and Journal Publishing Co. to execute a contract (1)covering union foremen, (2) including Respondents' constitutions or laws, manninglaws, or substitute laws, or (3) otherwise requiring union membership as a conditionof employment, except to the limited extent permitted under Section 8(a)(3) oftheAct.(c)Restraining or coercing Oregonian Publishing Co. or Journal Publishing Co.in the selection of representatives for the purpose of collective bargaining or theadjustment of grievances.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with Oregonian Publishing Co. and Jour-nal Publishing Co. as the representatives of the employees in the unit herein foundto be appropriate;(b) Post at the business offices of Portland Stereotypers' and Electrotypers' UnionNo. 48 and International Stereotypers' and Electrotypers' Union of North America,AFL-CIO, and at all other places where notices to members of Respondent LocalNo. 48 are customarily posted, including the stereotype departments of OregonianPublishing Co. and Journal Publishing Co., said publishers willing, copies of theattached notice marked "Appendix." 8Copies of said notice, to be furnished by theRegional Director for Region 19, shall, after being signed by duly authorized of-ficers of Respondent International and Respondent Local, be posted by them im-mediately upon receipt thereof, and maintained for 60 consecutive days thereafter.Reasonable steps shall be taken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.7 This recommendation, as well as those listed below, is not intended to be applicable tocontract demands concerning manning or the use of substitutesstanding alonewhich aredistinct and divorced from demands involving physical incorporation in the contract ofthe constitutions and laws of Respondents8In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder." 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notifythe Regional Director for Region 19, in writing, within 20 days fromthe date of receipt of this Trial Examiner's Supplemental Decision,what steps theyhave takento comply herewith.9It is recommendedthatunless on or before 20 days from the date of receipt ofthisTrialExaminer's Supplemental Decision,Respondents notify the aforesaid Re-gional Director,inwriting,that they will comply withthe foregoing recommenda-tions, theNational LaborRelations Board issue an order requiring Respondentsto take the action aforesaid.9In the event that this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify the said Regional Director, in writing, within 10 days from thedate of this Order, what steps have been taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF PORTLAND STEREOTYPERS' AND ELECTROTYPERS'UNION No. 48 AND INTERNATIONAL STEREOTYPERS' AND ELECTROTYPERS' UNIONOF NORTH AMERICA, AFL-CIO, AND TO ALL EMPLOYEES OF OREGONIAN PUBLISH-ING CO. AND JOURNAL PUBLISHING CO.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL, upon request, in our capacity as bargaining representative of allemployees of the Stereotype Departments of Oregonian Publishing Co. andJournal Publishing Co., excluding foremen and supervisors, bargain collectivelyin good faith with respect to rates of pay, wages, hours of employment, andother conditions of employment.WE WILL NOT refuse to bargain collectively with the above employers bydemanding and striking for contract clauses requiring foremen to be union mem-bers covered by the contract; for acceptance of our manning and substitutelaws; or for acceptance of our constitution and laws.WE WILL NOT demand contract clauses or engage in strike action for thepurpose of causing or attempting to cause Oregonian Publishing Co. or Jour-nal Publishing Co. to execute an agreement requiring membership in PortlandStereotypers' and Electrotypers' Union No. 48, AFL-CIO, as a condition ofemployment, except to the limited extent permitted under Section 8(a)(3) ofthe National Labor Relations Act.WE WILL NOT restrain or coerce Oregonian Publishing Co. or Journal Pub-lishing Co. in the selection of their representatives for the purposes of collec-tive bargaining or the adjustment of grievances.All employees of the stereotype departments of Oregonian Publishing Co. andJournal Publishing Co. who are represented by us are hereby advised that they arefree to become or remain, or refrain from becoming or remaining, members of ourlabor organizations, except as such right may be affected by an agreement executedin conformity with Section 8(a)(3) of the National Labor Relations Act.PORTLAND STEREOTYPERS' AND ELECTROTYPERS' UNION No. 48,Labor Organization.Dated-------------------By----- -------------------------------------(Representative)(Title)INTERNATIONAL STEREOTYPERS' AND ELECTROTYPERS'UNION OF NORTH AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting, and mustnot be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327Logal Building, Fifth and Union Streets, Seattle,Washington, Telephone No.Mutual 2-3300, Extension 553, if they have any question concerning this notice ofcompliance with its provisions.